                   Case 2:21-mc-00062 Document 2 Filed 04/22/21 Page 1 of 2

                               UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF VERMONT




____________________________

In re:
      Application for PACER                                                  Case # 21-mc-62
      Fees Exemption
____________________________

                                        ORDER
         GRANTING BELISA PANG AN EXEMPTION FROM THE ELECTRONIC PUBLIC ACCESS FEES
         This matter is before the Court upon the application and request by Belisa Pang for exemption
from the fees imposed by the Electronic Public Access (“PACER”) fee schedule adopted by the
Judicial Conference of the United States Courts.
         Based on the application and applicable rules, THE COURT FINDS that Belisa Pang, as a
researcher at Yale University, falls within the class of users listed in the fee schedule who are
eligible for a fee exemption, and that Belisa Pang has demonstrated an exemption is necessary in
order to avoid unreasonable burdens and to promote public access to information.
         Accordingly, IT IS HEREBY ORDERED that Belisa Pang shall be exempt from the payment
of fees for access via PACER to the electronic case files maintained in this Court, to the extent such
use is incurred in the course of her research, during the one-year period starting on the date this
Order is entered. However, she shall not be exempt from the payment of fees incurred in connection
with other uses of the PACER system in this Court.
         IT IS FURTHER ORDERED that the following limitations shall also apply:
   1. this fee exemption applies only to Belia Pang and is valid only for the purposes stated
          above;
   2. this fee exemption applies only to the electronic case files of this Court that are available
          through the PACER system;
   3. Belisa Pang is prohibited from selling for profit any data she obtains as a result of
          receiving this exemption;

                                                      1
                Case 2:21-mc-00062 Document 2 Filed 04/22/21 Page 2 of 2


   4. Belisa Pang is prohibited from transferring any data obtained as a result of receiving
      this exemption, including redistribution via internet-based databases;
   5. this exemption is valid until April 20, 2022; and
   6. this exemption is subject to revocation by the Court at any time.
      IT IS FURTHER ORDERED that the Clerk shall promptly send a copy of this Order to the
PACER Service Center.
      SO ORDERED.
                                                                    ___________________________
April 19, 2021                                                      Colleen A. Brown
Burlington, Vermont                                                 United States Bankruptcy Judge




                                                    2
